TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00668-CV



                Howard Coursey d/b/a C&H Custom Construction, Appellant

                                                   v.

      Rodman Construction Company, Inc. d/b/a Rodman Excavations, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-659-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due in this Court on March 6, 2009 and is overdue. If an

appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless

the appellant reasonably explains the failure and appellee is not significantly injured by that failure.

See Tex. R. App. P. 38.8(a)(1). On March 26, 2009, we sent notice to appellant that his brief was

overdue and that the appeal may be dismissed if appellant did not submit a proper motion to this

Court on or before April 6, 2009. To date, no brief or motion for extension of time has been filed.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: May 28, 2009




                                             2